     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 1 of 20 Page ID #:1




 1      BURSOR & FISHER, P.A.
        L. Timothy Fisher (State Bar No. 191626)
 2      1990 North California Blvd., Suite 940
        Walnut Creek, CA 94596
 3      Telephone: (925) 300-4455
 4      Facsimile: (925) 407-2700
        E-mail: ltfisher@bursor.com
 5
        Attorneys for Plaintiffs
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
12      TAMARA ADAMCZAK and REBECCA Case No. 2:20-cv-10299
        WOOTEN, on behalf of themselves and
13      all others similarly situated,
                                                   CLASS ACTION COMPLAINT
14                                     Plaintiffs,
15             v.
                                                   JURY TRIAL DEMANDED
16      PUPBOX, INC.,
17                                 Defendant.
18
19
20
21
22
23
24
25
26
27
28
        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 2 of 20 Page ID #:2




 1            Tamara Adamczak and Rebecca Wooten (collectively “Plaintiffs”) bring this
 2      action on behalf of themselves and all others similarly situated against Defendant
 3      PupBox, Inc. (“PupBox” or “Defendant”). Plaintiffs make the following allegations
 4      pursuant to the investigation of their counsel and based upon information and belief,
 5      except as to the allegations specifically pertaining to themselves, which are based on
 6      personal knowledge.
 7                                  NATURE OF THE ACTION
 8            1.     PupBox is a monthly subscription service that provides toys, treats and
 9      training guides customized for puppies that change as the puppy grows older.
10      PupBox was featured on Season 8 of the popular television show, Shark Tank, where
11      the company struck a deal with one of the “Sharks.”
12            2.     Between February 11, 2020 and August 9, 2020, PupBox was the
13      subject of a data breach due to its negligent failure to properly safeguard the
14      information of its customers. The data breach exposed the names, email addresses,
15      addresses, credit card numbers, credit card expiration dates, credit card CVV codes,
16      and Pupbox.com passwords (collectively, the “personal identification information”
17      or “PII”) of PupBox customers.1
18            3.     Plaintiffs bring this class action on behalf of themselves and all others
19      similarly situated for actual and statutory damages, as well as punitive damages and
20      equitable relief to fully redress the widespread harm PupBox’s wrongful acts and
21      omissions have unleashed.
22                                         THE PARTIES
23            4.     Plaintiff Tamara Adamczak resides in Clark County, Nevada and
24      intends to remain there, and so is a domiciliary of Nevada. Ms. Adamczak has been
25      a Pupbox customer since June 2020, and pays approximately $35 a month for her
26
27      1
         NOTICE OF DATA BREACH, https://oag.ca.gov/system/files/Experian_F8590_
28      L02_PupBox_CA%20Template.docx_SAS_PROOF_Rev1.pdf.

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                             1
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 3 of 20 Page ID #:3




 1      membership. As part of her PupBox membership, Ms. Adamczak entrusted her PII,
 2      including her credit card information, to Defendant. When entrusting her PII to
 3      Defendant, Ms. Adamczak reasonably believed that her PII would be securely stored
 4      and protected against unauthorized access. In fact, Defendant represented in its
 5      Privacy Policy that it takes “certain physical, administrative, and technical steps
 6      designed to safeguard the personal information we collect from and about our
 7      customers.” In or about October 2020, Ms. Adamczak received a letter from
 8      Defendant informing her that her PII—including her name, email address, address,
 9      and credit card information—was accessed and extracted in the data breach. Ms.
10      Adamczak now faces a substantial and imminent risk of fraud, identity theft, and
11      long-term adverse effects as a result of her PII being compromised.
12            5.     Plaintiff Rebecca Wooten resides in Hamilton County, Tennessee and
13      intends to remain there, and so is a domiciliary of Tennessee. Ms. Wooten has been
14      a PupBox customer since April 2020, and pays approximately $35 a month for her
15      membership. As part of her PupBox membership, Ms. Wooten entrusted her PII,
16      including her credit card information, to Defendant. When entrusting her PII to
17      Defendant, Ms. Wooten reasonably believed that her PII would be securely stored
18      and protected against unauthorized access. In fact, Defendant represented in its
19      Privacy Policy that it takes “certain physical, administrative, and technical steps
20      designed to safeguard the personal information we collect from and about our
21      customers.” In or about October 2020, Ms. Wooten received a letter from Defendant
22      informing her that her PII—including her name, email address, address, and credit
23      card information—was accessed and extracted in the data breach. Ms. Wooten now
24      faces a substantial and imminent risk of fraud, identity theft, and long-term adverse
25      effects as a result of her PII being compromised.
26            6.     Defendant PupBox, Inc. is a Delaware corporation with a principal
27      place of business at 4060 Terrace Court, San Diego, California 92116. PupBox does
28      substantial business in the State of California and throughout the United States.

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          2
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 4 of 20 Page ID #:4




 1                                JURISDICTION AND VENUE
 2            7.     This Court has subject matter jurisdiction over this civil action pursuant

 3      to 28 U.S.C. § 1332(d) because there are more than 100 members of the Class, the

 4      aggregate amount in controversy exceeds $5,000,000.00, exclusive of interest, fees,

 5      and costs, and at least one Class member is a citizen of a state different from

 6      Defendant. This Court has supplemental jurisdiction over state law claims pursuant

 7      to 28 U.S.C. § 1367.

 8            8.     This Court has personal jurisdiction over Defendant because

 9      Defendant’s principal place of business is in California.

10            9.     Venue is proper in this District because, pursuant to PupBox’s Terms of

11      Service, the parties have consented to this District as the proper venue for this

12      action.2

13                                  FACTUAL ALLEGATIONS
14      I.    BACKGROUND ON DATA BREACHES
15            10.    A data breach is an incident in which sensitive, protected, or

16      confidential data has potentially been viewed, stolen, or used by an individual

17      unauthorized to do so.3

18            11.    A data breach can occur in numerous ways. One way that a data breach

19      can occur, and most relevant to this action, is through skimming. Skimming occurs

20      when “thieves steal payment data directly from the consumer’s payment card or from

21
22
23      2
          PUPBOX TERMS OF SERVICE, https://pupbox.com/tos/ (“Any dispute relating in any
24      way to your visit to our website or to products or services sold or distributed by
        PupBox in which the aggregate total claim for relief sought on behalf of one or more
25      parties exceeds $7,500 shall be adjudicated in any state or federal court in the County
26      of Los Angeles in the State of California, and you consent to exclusive jurisdiction
        and venue in such courts.”).
27      3
          Julian De Groot, The History of Data Breaches, DIGITAL GUARDIAN (Oct. 24,
28      2019), https://digitalguardian.com/blog/history-data-breaches.

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                        3
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 5 of 20 Page ID #:5




 1      the payment infrastructure at a merchant location.”4 Skimming can also occur when
 2      an unauthorized user inserts a virtual credit card skimmer or scraper (known as
 3      “formjacking”) into a web application (such as the shopping card) in order to scrape
 4      or steal credit card information. This information can then be used to make
 5      fraudulent purchases, or sold for profit to other criminals.5 This method of skimming
 6      is the modus operati of a criminal hacker group called “Magecart.”6
 7            12.    The purpose of skimming “is to commit fraud.” “[T]he threat is serious,
 8      and it can hit any merchant’s environment.”7 The PII of Plaintiff and class members
 9      are certain to be used for nefarious purposes.
10            13.    Data breaches are becoming increasingly more common and harmful.
11      In 2014, 783 data breaches were reported, with at least 85.61 million total records
12      exposed.8 In 2019, 3,800 data breaches were reported, with at least 4.1 billion total
13      records exposed.9 The average cost of a data breach in the United States in 2019 was
14      $8.19 million.10
15            14.    Consumers are harmed in a variety of ways by data breaches. First,
16      consumers are harmed financially. According to the IBM and Ponemon Institute’s
17      2019 “Cost of a Data Breach” report, the average cost of a data breach per consumer
18      4
          PCI SECURITY STANDARDS COUNCIL, SKIMMING PREVENTION OVERVIEW OF BEST
        PRACTICES FOR MERCHANTS (2009), https://www.pcisecuritystandards.org/
19      documents/skimming_prevention_overview_one_sheet.pdf.
20      5
          Tara Seals, Magecart Hits 80 Major eCommerce Sites in Card-Skimming Bonanza,
        THREATPOST, Aug. 28, 2019, https://threatpost.com/magecart-ecommerce-card-
21      skimming-bonanza/147765/.
22      6
          Id.
        7
23        PCI SECURITY STANDARDS COUNCIL, SKIMMING PREVENTION OVERVIEW OF BEST
        PRACTICES FOR MERCHANTS.
24      8
          Julian De Groot, The History of Data Breaches.
25      9
          Dan Rafter, 2019 Data Breaches: 4 Billion Records Breached So Far, NORTON BY
26      SYMANTEC, https://us.norton.com/internetsecurity-emerging-threats-2019-data-
        breaches.html.
27      10
           Chris Brook, What’s the Cost of a Data Breach in 2019, DIGITAL GUARDIAN (July
28      30, 2019), https://digitalguardian.com/blog/whats-cost-data-breach-2019.

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          4
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 6 of 20 Page ID #:6




 1      was $150 per record.11 However, other estimates have placed the costs even higher.
 2      The 2013 Norton Report estimated that the average cost per victim of identity theft—
 3      a common result of data breaches—was $298 dollars.12 And in 2019, Javelin
 4      Strategy & Research compiled consumer complaints from the U.S. Federal Trade
 5      Commission (“FTC”) and indicated that the median out-of-pocket cost to consumers
 6      for identity theft was $375.13
 7            15.    Identity theft is one of the most problematic harms resulting from a data
 8      breach. With access to an individual’s PII, criminals can do more than just empty a
 9      victim’s bank account – they can also commit all manner of fraud, including
10      obtaining a driver’s license or official identification card in the victim’s name but
11      with the thief’s picture. In addition, identity thieves may obtain a job, rent a house,
12      or receive medical services in the victim’s name. Identity thieves may even give the
13      victim’s personal information to police during an arrest, resulting in an arrest warrant
14      being issued in the victim’s name.14
15            16.    Consumers are also harmed by the time they spend rectifying the effects
16      of a data breach. A Presidential identity theft report from 2007 states that:
17                   In addition to out-of-pocket expenses that can reach thousands
18                   of dollars for the victims of new account identity theft, and the
                     emotional toll identity theft can take, some victims have to
19                   spend what can be a considerable amount of time to repair the
20                   damage caused by the identity thieves. Victims of new
                     account identity theft, for example, must correct fraudulent
21                   information in their credit reports and monitor their reports for
22
        11
23         Id.
        12
24         NORTON BY SYMANTEC, 2013 NORTON REPORT 8 (2013), https://yle.fi/
        tvuutiset/uutiset/upics/liitetiedostot/norton_raportti.pdf.
25      13
           Facts + Statistics: Identity Theft and Cybercrime, INSURANCE INFORMATION
26      INSTITUTE, https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-
        cybercrime (citing the Javelin report).
27      14
           See Warning Signs of Identity Theft, Federal Trade Commission, https://
28      www.identitytheft.gov/Warning-Signs-of-Identity-Theft.

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            5
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 7 of 20 Page ID #:7




 1                   future inaccuracies, close existing bank accounts, open new
 2                   ones, and dispute charges with individual creditors.15

 3            17.    Further, the effects of a data breach on consumers are not temporary. In
 4      a report issued by the U.S. Government Accountability Office (“GAO”), the GAO
 5      found that “stolen data may be held for up to a year or more before being used to
 6      commit identity theft,” and “fraudulent use of [stolen information] may continue for
 7      years” after the stolen information is posted on the Internet.16 In fact, consumers
 8      suffer 33% of the harm from a data breach after the first year.17 Thus, consumers can
 9      lose years’ worth of time dealing with a data breach.
10      II.   THE PUPBOX DATA BREACH
11            18.    Between February 11, 2020 and August 9, 2020, PupBox was the
12      subject of a data breach.
13            19.    Upon information and belief, the data breach was conducted through a
14      prolonged, Magecart-style skimming attack on PupBox’s website. In other words,
15      hackers implanted virtual software (i.e., the “unauthorized plugin” mentioned in
16      PupBox’s notice of data breach) on the checkout pages of PupBox’s website, which
17      allowed the unauthorized third party to acquire a copy of the PII entered by
18      customers on PupBox’s website.
19            20.    PupBox first became aware of the data breach on August 7, 2020, when
20      PupBox “received a notification that fraudulent activities may have occurred on
21
22      15
           U.S. FEDERAL TRADE COMMISSION, THE PRESIDENT’S IDENTITY THEFT TASK
        FORCE, COMBATING IDENTITY THEFT: A STRATEGIC PLAN 11 (2007), https://
23      www.ftc.gov/sites/default/files/documents/reports/combating-identity-theft-strategic-
24      plan/strategicplan.pdf.
        16
           Remijas v. Neiman Marcus Group, LLC, 794 F.3d 688, 694 (7th Cir. 2015) (citing
25      U.S. GOV’T ACCOUNTABILITY OFFICE, GAO–07–737, REPORT TO CONGRESSIONAL
26      REQUESTERS: PERSONAL INFORMATION (2007)).
        17
           Larry Ponemon, What’s New in the 2019 Cost of a Data Breach Report, SECURITY
27      INTELLIGENCE, https://securityintelligence.com/posts/whats-new-in-the-2019-cost-of-
28      a-data-breach-report/.

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          6
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 8 of 20 Page ID #:8




 1      credit cards that were used on the PupBox website.”18 PupBox confirmed the data
 2      breach on September 2, 2020, which revealed that the data breach exposed the
 3      names, email addresses, addresses, credit card numbers, credit card expiration dates,
 4      credit card CVV codes, and Pupbox.com passwords (collectively, the “personal
 5      identification information” or “PII”) of PupBox customers.
 6            21.         PupBox began mailing out letters to affected individuals in October
 7      2020. Upon information and belief, as of the date of this Complaint, not all
 8      individuals have received their notice letter of the data breach.
 9            22.         The data breach affected individuals across the United States.
10            23.         None of the individuals whose PII was accessed, authorized such access
11      or extraction.
12            24.         PupBox represents in its Privacy Policy that it takes “certain physical,
13      administrative, and technical steps designed to safeguard the personal information
14      we collect from and about our customers.”19 Despite this representation, PupBox
15      failed to take reasonable measures to protect the personal information of Plaintiffs
16      and members of the Class, included the following:
17                  (a)      Failing to maintain appropriate technological and other systems to
18                           prevent unauthorized access. Despite PupBox’s claim that it takes
19                           “certain … technical steps” to protect sensitive data, PupBox’s
20                           system was still subject to a data breach. Indeed, upon information
21                           and belief, PupBox failed to encrypt customer PII on its checkout
22                           page, which allowed the data breach to occur.
23                  (b)      Failing to recognize the data breach in a timely manner. Despite
24                           PupBox’s claim that it takes “certain physical, administrative, and
25                           technical steps” to protect sensitive data, PupBox failed to detect the
26
        18
27         NOTICE OF DATA BREACH.
        19
28         PUPBOX PRIVACY POLICY, https://pupbox.com/tos/.

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                               7
     Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 9 of 20 Page ID #:9




 1                      skimming attack until August 7, 2020, almost six months after it
 2                      occurred. Had PupBox been more diligent in surveying its systems,
 3                      the data breach would not have occurred, or PupBox would have
 4                      caught the data breach earlier and minimized the extent of the data
 5                      breach.
 6            25.    PupBox has, to date, not offered a remedy to individual consumers who
 7      were affected by the data breach, such as compensation for lost time or fraudulent
 8      charges, or free advanced credit monitoring.
 9            26.    Pursuant to PupBox’s Terms of Service, California law applies to all
10      individuals in the putative Class.20
11            27.    Plaintiffs bring this action on behalf of themselves, the Class, and the
12      Subclass for actual and statutory damages, as well as punitive damages for: (i)
13      negligence, (ii) negligent misrepresentation, (iii) negligence per se for violation of
14      the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45, (iv) breach of
15      contract, and (v) violation of the California’s Unfair Competition Law (“UCL”), Cal.
16      Bus. & Prof. Code §§ 17200, et seq.
17                                CLASS ACTION ALLEGATIONS
18            28.    Plaintiffs seek to represent a class defined as all persons or business
19      entities in the United States whose PII was maintained on the servers of PupBox that
20      were compromised as a result of the data breach (the “Class”). Excluded from the
21      Class are Defendant, its affiliates, employees other than those affected by the data
22      breach, officers and directors, and the Judge(s) assigned to this case.
23
24
25
26      20
          PUPBOX TERMS OF SERVICE, https://pupbox.com/tos/ (“By visiting our website,
        you agree that the laws of the State of California, without regard to principles of
27      conflict of laws, will govern these Conditions of Use and any dispute of any sort that
28      might arise between you and PupBox.”).

        CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                             8
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 10 of 20 Page ID #:10




 1         29.    Subject to additional information obtained through further investigation
 2   and discovery, the above-described Class may be modified or narrowed as
 3   appropriate, including through the use of multi-state subclasses.
 4         30.    At this time, Plaintiffs do not know the exact number of members of the
 5   Class. However, given the nature of the claims and the size of Defendant’s business,
 6   Plaintiffs believe that the members of the Class are so numerous that joinder of all
 7   members is impracticable.
 8         31.    Common questions of law and fact exist as to all members of the Class.
 9   The data breach was generally applicable to all members of the Class and arose from
10   a common set of acts and omissions by Defendant without regard to the nature or
11   identity of individual members of the Class, thereby making appropriate relief with
12   respect to the Class as a whole.
13         32.    The questions of law and fact common to the Class include:
14                   (a)    Whether Defendant owed a duty to the members of the Class
15                          under federal or state law to protect the PII, provide timely
16                          notice of the unauthorized access, provide timely and accurate
17                          information as to the extent of the compromised PII, and
18                          provide meaningful and fair redress;
19                   (b)    Whether Defendant breached such a duty;
20                   (c)    Whether Defendant’s breach provided the means for the data
21                          breach;
22                   (d)    Whether Defendant was negligent in failing to design, employ,
23                          and maintain adequate security systems and protocols;
24                   (e)    Whether Defendant’s negligence provided the means for the
25                          data breach;
26                   (f)    Whether Defendant knew or reasonably should have known of
27                          the vulnerabilities in its systems that allowed for the
28                          unauthorized access;

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           9
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 11 of 20 Page ID #:11




 1                   (g)    Whether Defendant falsely represented that it takes “certain
 2                          physical, administrative, and technical steps designed to
 3                          safeguard the personal information we collect from and about
 4                          our customers”;
 5                   (h)    The appropriate injunctive and related equitable relief for the
 6                          Class; and
 7                   (i)    The appropriate class-wide measure of damages for the Class.
 8         33.    Plaintiffs’ claims are typical of the claims of the members of the Class,
 9   and Plaintiffs will fairly and adequately protect the interests of the Class. Plaintiffs
10   and all members of the Class are similarly affected by Defendant’s wrongful conduct
11   in that their PII has been exposed to criminal third parties without their authorization.
12         34.    Plaintiffs’ claims arise out of the same common course of conduct
13   giving rise to the claims of the other members of the Class.
14         35.    Plaintiffs’ interests are coincident with, and not antagonistic to, those of
15   the other members of the Class.
16         36.    Plaintiffs are represented by counsel competent and experienced in the
17   prosecution of consumer protection and tort litigation.
18         37.    The questions of law and fact common to the members of the Class
19   predominate over any questions affecting only individual members, including legal
20   and factual issues relating to liability and damages. Further, California law applies
21   to all putative Class members pursuant to PupBox’s Terms of Service, which further
22   diminishes any individuality between putative Class members.
23         38.    Class action treatment is a superior method for the fair and efficient
24   adjudication of the controversy. Among other things, such treatment will permit a
25   large number of similarly situated persons to prosecute their common claims in a
26   single forum simultaneously, efficiently and without the unnecessary duplication of
27   evidence, effort, and expense of numerous individual actions. The benefits of
28   proceeding as a class, including providing injured persons or entities with a method

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          10
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 12 of 20 Page ID #:12




 1   for obtaining redress for claims that might not be practicable to pursue individually,
 2   substantially outweigh any potential difficulties in managing this class action.
 3         39.    The prosecution of separate actions by individual members of the Class
 4   is not feasible and would create a risk of inconsistent or varying adjudications.
 5                                          COUNT I
                                            Negligence
 6
           40.    Plaintiffs incorporate by reference the allegations in the preceding
 7
     paragraphs as if fully set forth herein.
 8
           41.    Plaintiffs bring this claim on behalf of themselves and all members of
 9
     the proposed Class against Defendant.
10
           42.    Defendant had and continues to have a duty to Plaintiffs and members
11
     of the Class to safeguard and protect their PII. Defendant created this duty by
12
     requiring Plaintiffs and members of the Class to provide their PII, storing the PII,
13
     using the PII for commercial gain, and making representations in its Privacy Policy
14
     that it takes “certain physical, administrative, and technical steps designed to
15
     safeguard the personal information we collect from and about our customers.”
16
           43.    Defendant’s duty required it, among other things, to design and employ
17
     cybersecurity systems, anti-hacking technologies, intrusion detection and reporting
18
     systems sufficient to protect the PII from unauthorized access and to promptly alert
19
     Defendant to any such access and enable it to determine the extent of any
20
     compromised PII.
21
           44.    Had Defendant adequately designed, employed, and maintained
22
     appropriate technological and other systems, the PII would not have been
23
     compromised or, at a minimum, Defendant would have known of the unauthorized
24
     access sooner and would be able to accurately inform Plaintiffs and Class members
25
     of the extent to which their PII has been compromised.
26
           45.    Defendant breached its duties of care by, among other things, failing to
27
     maintain appropriate technological and other systems to prevent unauthorized access,
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           11
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 13 of 20 Page ID #:13




 1   failing to minimize the PII that any intrusion could compromise, and failing to detect
 2   the data breach in a timely manner to avoid or minimize the effects of the data
 3   breach.
 4         46.    Defendant’s breach of its duties provided the means for third parties to
 5   access, obtain, and misuse the PII of Plaintiffs and Class members without
 6   authorization. It was reasonably foreseeable that such breaches would expose the PII
 7   to criminals and other unauthorized users.
 8         47.    Defendant’s breach of its duties has directly and proximately injured
 9   Plaintiffs and Class members, including by foreseeably causing them to expend time
10   and resources investigating the extent to which their PII has been compromised,
11   taking reasonable steps to minimize the extent to which the breach puts their credit,
12   reputation, and finances at risk, and taking reasonable steps (now or in the future) to
13   redress fraud, identity theft, and similarly foreseeable consequences of unauthorized
14   and criminal access to their PII.
15         48.    Plaintiffs and Class members are entitled to damages in an amount to be
16   proven at trial, and to equitable relief, including injunctive relief.
17                                        COUNT II
                                  Negligent Misrepresentation
18
           49.    Plaintiffs incorporate by reference the allegations in the preceding
19
     paragraphs as if fully set forth herein.
20
           50.    Plaintiffs bring this claim on behalf of themselves and all members of
21
     the proposed Class against Defendant.
22
           51.    Defendant represented in its Privacy Policy that it takes “certain
23
     physical, administrative, and technical steps designed to safeguard the personal
24
     information we collect from and about our customers.”
25
           52.    These representations were for the express purpose of protecting
26
     Plaintiffs’ and Class members’ PII, and created an affirmative duty to take “certain
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                        12
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 14 of 20 Page ID #:14




 1   physical, administrative, and technical steps designed to safeguard the personal
 2   information we collect from and about our customers.”
 3         53.    Defendant made these representations in the ordinary course of its
 4   regular business with the intent to induce Plaintiffs and Class members to supply
 5   their PII to Defendant for the purposes of using Defendant’s service.
 6         54.    Defendant knew that Plaintiffs and Class members would rely on the
 7   above-referenced representations in supplying their PII to Defendant for the purposes
 8   of using Defendant’s service.
 9         55.    Plaintiffs and Class members justifiably relied on Defendant’s
10   representations regarding the security of their PII in choosing to provide their PII to
11   Defendant.
12         56.    Defendant violated these representations by failing to use reasonable
13   measures to secure the PII of Plaintiffs and Class members. Specifically, Defendant
14   failed to maintain appropriate technological and other systems to prevent
15   unauthorized access, failed to minimize the PII that any intrusion could compromise,
16   and failed to detect the data breach in a timely manner to avoid or minimize the
17   effects of the data breach.
18         57.    It was reasonably foreseeable in that Defendant knew or should have
19   known that its failure to implement reasonable measures to protect the PII of
20   Plaintiffs and Class members would result in the data breach of such information.
21         58.    The release and disclosure of Plaintiffs’ and Class members’ PII to third
22   parties was without Plaintiffs’ and Class members’ authorization or consent.
23         59.    Defendant’s breach of its duties has directly and proximately injured
24   Plaintiffs and members of the Class, including by foreseeably causing them to
25   expend time and resources investigating the extent to which their PII has been
26   compromised, taking reasonable steps to minimize the extent to which the breach
27   puts their credit, reputation, and finances at risk, and taking reasonable steps (now or
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                        13
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 15 of 20 Page ID #:15




 1   in the future) to redress fraud, identity theft, and similarly foreseeable consequences
 2   of unauthorized and criminal access to their PII.
 3                                     COUNT III
          Negligence Per Se For Violation of the Federal Trade Commission Act,
 4                                    15 U.S.C. § 45
 5         60.    Plaintiffs incorporate by reference the allegations in the preceding
 6   paragraphs as if fully set forth herein.
 7         61.    Plaintiffs bring this claim on behalf of themselves and all members of
 8   the proposed Class against Defendant.
 9         62.    Section 5 of the Federal Trade Commission Act (“FTCA”), 15 U.S.C. §
10   45, prohibits “unfair . . . practices in or affecting commerce.” The FTC has held that
11   the failure to employ reasonable measures to protect against unauthorized access to
12   confidential consumer data constitutes an unfair act or practice prohibited by Section
13   5.
14         63.    The FTC has provided guidance on how businesses should protect
15   against data breaches, including: protect the personal customer information they
16   acquire; properly dispose of personal information that is not necessary to maintain;
17   encrypt information stored on computer networks; understand their network’s
18   vulnerabilities; and install vendor-approved updates to address those vulnerabilities.
19   FTC guidance also recommends that businesses use an intrusion detection system to
20   expose a breach as soon as it occurs; monitor all incoming traffic for activity
21   indicating that someone may be trying to penetrate the system; and watch for large
22   amounts of data being transmitted from the system.
23         64.    Plaintiffs and members of the Class are within the class of persons
24   Section 5 of the FTCA was intended to protect.
25         65.    The harm that has occurred is the type of harm the FTCA was intended
26   to guard against. Indeed, the FTC has pursued over fifty enforcement actions against
27   businesses that, as a result of their failure to employ reasonable data security
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                        14
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 16 of 20 Page ID #:16




 1   measures and avoid unfair and deceptive practices, caused the same harm suffered by
 2   Plaintiffs and members of the Class.
 3         66.    Defendant owed a duty to Plaintiffs and members of the Class under
 4   Section 5 of the FTCA.
 5         67.    Defendant breached its duty under Section 5 of the FTCA by, among
 6   other things, failing to maintain appropriate technological and other systems to
 7   prevent unauthorized access, failing to minimize the PII that any intrusion could
 8   compromise, and failing to detect the data breach in a timely manner to avoid or
 9   minimize the effects of the data breach.
10         68.    Defendant’s breach of its duties has directly and proximately injured
11   Plaintiffs and Class members, including by foreseeably causing them to expend time
12   and resources investigating the extent to which their PII has been compromised,
13   taking reasonable steps to minimize the extent to which the breach puts their credit,
14   reputation, and finances at risk, and taking reasonable steps (now or in the future) to
15   redress fraud, identity theft, and similarly foreseeable consequences of unauthorized
16   and criminal access to their PII.
17         69.    Plantiffs and the members of the Class are entitled to damages in an
18   amount to be proven at trial, and to equitable relief, including injunctive relief.
19                                          COUNT IV
                                         Breach of Contract
20
           70.    Plaintiffs incorporate by reference the allegations in the preceding
21
     paragraphs as if fully set forth herein.
22
           71.    Plaintiffs bring this claim on behalf of themselves and all members of
23
     the proposed Class against Defendant.
24
           72.    Defendant entered into contracts with Plaintiffs and Class members to
25
     provide access to its services.
26
           73.    These contracts included or otherwise incorporated Defendant’s Privacy
27
     Policy, in which Defendant represented that it takes “certain physical, administrative,
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          15
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 17 of 20 Page ID #:17




 1   and technical steps designed to safeguard the personal information we collect from
 2   and about our customers.”
 3         74.    Defendant has breached these contracts by failing to take “certain
 4   physical, administrative, and technical steps designed to safeguard the personal
 5   information we collect from and about our customers,” including by failing to
 6   maintain appropriate technological and other systems to prevent unauthorized access,
 7   failing to minimize the PII that any intrusion could compromise, and failing to detect
 8   the data breach in a timely manner to avoid or minimize the effects of the data
 9   breach.
10         75.    Plaintiffs and Class members have suffered damages as a result of
11   Defendant’s breach, including through identity theft and expenses incurred
12   combating identity theft.
13                                      COUNT V
                    Violation Of California’s Unfair Competition Law,
14                California Business & Professional Code §§ 17200, et seq.
15         76.    Plaintiffs incorporate by reference the allegations in the preceding
16   paragraphs as if fully set forth herein.
17         77.    Plaintiffs bring this claim on behalf of themselves and all members of
18   the proposed Class against Defendant.
19         78.    By committing the acts and practices alleged herein, Defendants have
20   violated California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§
21   17200, et seq. as to the Class, by engaging in unlawful and unfair conduct.
22         79.    Defendant’s acts and practices described above also the UCL’s
23   proscription against engaging in unfair conduct.
24         80.    Defendant representing that it took “certain physical, administrative,
25   and technical steps designed to safeguard the personal information we collect from
26   and about our customers” to induce customers to supply their PII to Defendant, yet
27   failed to take said measures to protect the PII, which resulted in the data breach.
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          16
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 18 of 20 Page ID #:18




 1   Further, Defendant has not provided a remedy to Plaintiff and Class members for the
 2   effects of the data breach.
 3          81.    Plaintiffs and Class members conferred a financial benefit on Defendant
 4   by providing Defendant with their PII in connection with their use of Defendant’s
 5   service. Plaintiffs and Class members were then deprived of the benefit of their
 6   bargain with Defendant because Defendant failed to take “certain physical,
 7   administrative, and technical steps designed to safeguard the personal information
 8   we collect from and about our customers,” which led to the data breach and caused
 9   Plaintiffs and Class members to suffer a diminution in the value of their PII, lost time
10   and expenses dealing with the effects of the data breach, and put Plaintiffs and Class
11   members at risk for future harm such as identity theft.
12          82.    As a direct and proximate result of Defendant’s unfair practices,
13   Plaintiffs and Class members were deprived of their benefit of the bargain with
14   Defendant and have suffered substantial injury in fact, and lost money and/or
15   property. The injuries suffered by Plaintiffs and Class members include, but are not
16   limited to, diminution in the value of their PII, lost time and expenses dealing with
17   the effects of the data breach, and being at greater risk for future harm such as
18   identity theft.
19          83.    By committing negligence, negligent misrepresentation, negligence per
20   se, and breach of contract, Defendant has also violated the UCL’s proscription
21   against unlawful conduct.
22          84.    Pursuant to California Business and Professional Code § 17203,
23   Plaintiffs and the Class seek an order of this Court that includes, but is not limited to,
24   an order requiring Defendants to: (a) provide restitution to Plaintiffs and the other
25   Class members; (b) disgorge all revenues obtained as a result of violations of the
26   UCL; and (c) pay Plaintiffs’ and the Class’ attorney’s fees and costs.
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          17
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 19 of 20 Page ID #:19




 1                                   PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

 3   situated, seek judgment against Defendant, as follows:

 4          (a)    An Order certifying each of the proposed Class and appointing Plaintiffs

 5                 and their Counsel to represent the Class;

 6          (b)    An Order requiring Defendant to implement better procedures and

 7                 security for the protection of Plaintiffs’ and the Class members’ PII;

 8          (c)    An Order compelling Defendant to employ and maintain appropriate

 9                 systems and policies to protect consumer PII and to promptly detect,

10                 and timely and accurately report, any unauthorized access to that data;

11          (d)    An award of compensatory and punitive damages, in an amount to be

12                 determined;

13          (e)    An award of reasonable attorneys’ fees, costs, and litigation expenses,

14                 as allowable by law;

15          (f)    Interest on all amounts awarded, as allowed by law; and

16          (g)    Such other and further relief as this Court may deem just and proper.

17                                JURY TRIAL DEMANDED
18          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

19   jury of any and all issues in this action so triable as of right.

20
21
22   Dated: November 10, 2020                  BURSOR & FISHER, P.A.
23                                             By:      /s/ L. Timothy Fisher
                                                            L. Timothy Fisher
24
25                                             L. Timothy Fisher (State Bar No. 191626)
                                               1990 North California Boulevard, Suite 940
26
                                               Walnut Creek, CA 94596
27                                             Telephone: (925) 300-4455
                                               Facsimile: (925) 407-2700
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           18
 Case 2:20-cv-10299-JFW-E Document 1 Filed 11/10/20 Page 20 of 20 Page ID #:20




 1                                      E-Mail: ltfisher@bursor.com
 2                                      Attorneys for Plaintiffs
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                19
